DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed 

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,860,132. Although the claims at issue are not identical, they are not patentably distinct from each other because Claim 1 of instant application and Claim 1 of U.S. Patent No. 10,860,132 are very similar, because both Claim 1 of instant application and Claim 1 of U.S. Patent No. 10,860,132 are claiming same claim subject matters.

                    17/088283                                                                       U.S. Patent No. 10,860,132
Claim 1.    A system, comprising:
Claim 1.    A system, comprising:
a signal communication interface configured to:
a signal output interface configured to:
send an output signal to be used to propagate a propagating signal through a propagating medium with a touch input surface, wherein the propagating signal is to be allowed to propagate through the propagating medium to a plurality of receivers coupled to the propagating medium; and a processor configured to:
send an output signal to be used to propagate a propagating signal through a propagating medium with a touch input surface, wherein the propagating signal has been allowed to propagate through the propagating medium to a plurality of receivers coupled to the propagating medium; and  a processor configured to:


receive a received signal affected by a contact contacting the propagating medium, wherein the received signal includes a signal portion that corresponds to the propagating signal that has been disturbed by the contact;
compare at least a portion of the received signal with one or more reference signal signatures of one or more contact types, including by being configured to compare with the one or more reference signal signatures of the one or more contact types at least a portion of a version of the signal portion of the received signal that corresponds to the propagating signal that has been disturbed by the contact; and

compare at least a portion of the received signal with one or more reference signals of one or more contact types, wherein comparing at least the portion of the received signal with the one or more reference signals of the one or more contact types includes comparing with the one or more reference signals of the one or more contact types at least a portion of the signal portion of the received signal that corresponds to the propagating signal that has been disturbed by the contact; and
based at least in part on the comparison, select one of the one or more contact types as corresponding to the contact contacting the propagating medium.

based at least in part on the comparison, select one of the one or more contact types as corresponding to the contact contacting the propagating medium.







Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIJAY SHANKAR whose telephone number is (571)272-7682.  The examiner can normally be reached on M-F 8 am- 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on 571-272-7687.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








/VIJAY SHANKAR/Primary Examiner, Art Unit 2622